Citation Nr: 0008275	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disorder, to include sinusitis, rhinitis, and hay fever.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from February 1977 to February 
1981, and from September 1981 to September 1997.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas. 

The Board notes that the issues of entitlement to service 
connection for hypertension, and a respiratory disorder, to 
include sinusitis, rhinitis and hay fever, are the only 
issues that have been properly developed and certified for 
appeal.  Accordingly, the Board will limit its consideration 
to these issues. 

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran received treatment for high blood pressure 
and borderline hypertension during service.

4.  Mild hypertension was diagnosed on VA examination in 
December 1997, less than one year after the veteran's 
separation from service, and cannot be disassociated from his 
period of active duty.

5.  The claim of entitlement to service connection for a 
respiratory disorder, to include sinusitis, rhinitis and hay 
fever, is not plausible, as competent medical evidence of 
record does not demonstrate the presence of a current chronic 
disability.


CONCLUSIONS OF LAW

1.   The veteran's hypertension was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a respiratory disorder, 
to include sinusitis, rhinitis and hay fever.  38 U.S.C.A. 
§ 5107(a) (West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination in February 1977, the veteran gave 
a history of hay fever, and denied experiencing sinusitis.  
Clinical evaluations of the nose, sinuses, mouth and throat 
were normal, and blood pressure was 138/62.

The veteran sought treatment for a runny nose, itchy eyes, 
and congestion in May 1980, and gave a history of allergies.  
A physical examination revealed a mild conjunctival 
infection, a swollen and boggy nose, and erythema of the 
throat.  Allergic rhinitis was diagnosed.

Seasonal allergy by history was diagnosed in August 1980.  A 
follow-up treatment record dated later that month notes a 
diagnosis of allergies.

On enlistment examination in May 1981, the veteran denied a 
history of sinusitis, hay fever, and allergies, and reported 
that he was taking no medications.  Clinical evaluations of 
the nose, sinuses, mouth and throat were normal, and blood 
pressure was 138/78.

A June 1983 report reflects treatment for hay fever.

The veteran sought treatment for allergies and hay fever in 
April 1988, and reported taking over-the-counter medications.  
Physical examination revealed itchy eyes with drainage.  The 
diagnostic assessment was allergies.  An upper respiratory 
infection was diagnosed the following month.

An April 1990 physical examination report notes normal 
clinical evaluations of the nose, sinuses, mouth and throat.  
Blood pressure was 124/86.

A May 1990 Coronary Artery Risk Evaluation report notes a 
blood pressure reading of 124/86.

The veteran gave a two-week history of coughing in February 
1992, and indicated that he recently experienced watery 
rhinorrhea, and itchy eyes.  He denied experiencing 
epistaxis, fever, chills or wheezing.  The veteran gave a 10-
year history of allergic rhinitis, and reported sinus 
problems.  He explained that he was usually symptomatic in 
the spring.  While he denied experiencing asthma, he related 
that he experienced an uncontrollable dry cough when running 
during extreme temperatures.  A loose, rattling cough was 
noted on physical examination.  There was no dyspnea or 
tachypnea at rest, and no paranasal sinus tenderness.  The 
veteran's nares were boggy with clear rhinorrhea, and a 
conjunctival infection was noted.  Pulmonary function testing 
revealed that the veteran's FEV-1 rate was 94 percent of the 
predicted rate, and his FEV-1/FVC ratio was 98 percent.  The 
final assessment was allergic rhinitis/bronchitis. 

An April 1993 record notes complaints of sneezing, clear 
rhinorrhea, and itchy eyes.  The veteran's nares were boggy 
and red on examination, and a bilateral conjunctival 
infection was noted.  Seasonal allergic rhinitis was 
diagnosed.

A March 1994 periodic examination report notes normal 
clinical evaluations of the nose, sinuses, mouth and throat.  
Blood pressure was 130/"40".  (The Board presumes "40" was 
a typographical error.)

The veteran gave a two-week history of runny nose, watery 
eyes, and burning eyes during treatment in March 1995.  The 
report notes a blood pressure reading of 153/92.  Allergic 
rhinitis per history was diagnosed.

Service medical records dated in April 1995, note blood 
pressure readings of 145/95, 145/90, 146/84, 148/96, 147/84, 
152/90, 140/78, 147/89, 132/85, and 152/91.  An April 1995 
report indicates that the veteran was running, lifting 
weights, and riding a stationary bicycle.  The record notes 
that the veteran's systolic blood pressure readings ranged 
from 130 to 150, and his diastolic readings ranged from 85 to 
90.  Borderline systemic hypertension was diagnosed. 

The veteran sought treatment for hay fever in October 1995.

An April 1996 report notes complaints of hay fever and sore 
throat.  A blood pressure reading of 143/87 was noted.  The 
diagnostic assessment was seasonal allergic rhinitis.

Blood pressure readings of 150/100, 150/90, 140/82, 140/88, 
120/88, 130/90, 132/88, 130/78, 130/82, and 130/84 were noted 
in January 1997.  A follow-up treatment report, dated later 
that month, indicates that the veteran's blood pressure was 
normal.

In October 1997, the veteran filed a claim of entitlement to 
service connection for numerous disabilities, including those 
currently on appeal.

The veteran complained of allergies during a December 1997 VA 
examination, and explained that he experienced hay fever in 
the spring and fall.  He related that he did not know what he 
was allergic to, and indicated that he had never been skin 
tested.  The veteran reported successful treatment with 
antihistamines, and denied experiencing any "sinus 
problems."  He gave a negative history of surgery on his 
nose or sinuses, and denied experiencing respiratory disease, 
asthma, tuberculosis, shortness of breath, cough or sputum.  
The veteran reported that his blood pressure had been 
characterized as "borderline" over the previous eight to 10 
years, but stated that no medication had been prescribed.  He 
indicated that he consumed alcohol socially, and denied 
smoking.  Blood pressure in the sitting position was 150/90, 
with a heart rate of 74, and a respiration rate of 12; in the 
recumbent position blood pressure was 140/90, with a heart 
rate of 74, and a respiration rate of 12; and blood pressure 
in the standing position was 150/90, with a heart rate of 74, 
and a respiration rate of 12.  An examination of the nose 
revealed some inflamed nasal mucosa with hypertrophy of the 
inferior turbinates bilaterally, and no exudate of secretion.  
An examination of the throat was normal.  The lungs were 
clear to auscultation and percussion.  Mild hypertension was 
diagnosed.

Based on this evidence, an April 1998 rating decision denied 
the veteran's claims for service connection for hypertension, 
and a respiratory disorder, including sinusitis, rhinitis and 
hay fever.  The veteran filed a notice of disagreement (NOD) 
with this decision in May 1998, and submitted a substantive 
appeal (Form 9) in December 1998, perfecting his appeal.

Analysis

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A chronic disease, to 
include hypertension, which becomes manifest to a degree of 
10 percent or more within 1 year after separation from 
service will be considered to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

I. Entitlement to service connection
 for hypertension.

Initially, the Board finds the veteran's claim of entitlement 
to service connection for hypertension to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
light of the service medical records showing treatment for 
borderline hypertension, and the post-service medical 
evidence of record, the Board concludes that the veteran has 
provided a plausible claim which must be adjudicated on its 
merits.  In adjudicating this claim, the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the appeal on this issue has been obtained.  

The Board concludes that the record supports a finding that 
the veteran's hypertension had its onset in service.  Service 
medical records show treatment for high blood pressure, and 
borderline hypertension was diagnosed in April 1995.  Mild 
hypertension was diagnosed on VA examination in December 
1997, within one year of the veteran's separation from 
service.  Consequently, the evidence of record supports 
service connection for a hypertension.  The clear weight of 
the most probative evidence supports the grant of service 
connection.  38 U.S.C.A. § 5107(b).

II. Entitlement to service connection for
 a respiratory disorder, to include 
sinusitis, rhinitis and hay fever.

The Board has no doubt about the sincerity with which the 
veteran brought this claim.  Under the law, however, there 
must be a current disability and that current disability must 
be causally related to a disease or injury of service 
origins.  Caluza, supra.  Although the veteran is competent 
to describe symptoms perceptible to a lay person, such as a 
runny nose or watery eyes, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.

In spite of the veteran's contentions, his claim for service 
connection for a respiratory disorder, to include sinusitis, 
rhinitis and hay fever, must be denied as not well grounded 
for failure to establish a current disability.  While service 
medical records show treatment for allergic rhinitis, hay 
fever, and allergies beginning in May 1980, the record is 
devoid of competent medical evidence establishing the 
existence of a chronic respiratory disorder.  In fact, a 
December 1997 VA examination was negative for any of these 
disabilities.   

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case at this time.

The record in this case is devoid of competent medical 
evidence establishing the existence of a current respiratory 
disorder, including sinusitis, rhinitis and hay fever.  The 
veteran has presented no evidence to establish that a 
disability for which service connection may be granted 
exists, and has referred to no other source of medical 
evidence since service discharge which might demonstrate the 
presence of the claimed disabilities.

As the claimed disability is not currently demonstrated, and, 
of course, there is no competent medical evidence showing a 
nexus between this disability and injury or disease in 
service, the veteran's claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board notes that this decision does not preclude the 
veteran from submitting a well-grounded claim for service 
connection at a later date and prevailing on the merits at a 
later date.  Should the veteran subsequently develop 
disability, he should submit a reopened claim and accompany 
that claim with competent medical evidence to establish the 
existence of that disability and a nexus between that 
disability and service.

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is granted.

Service connection for a respiratory disorder, to include 
sinusitis, rhinitis and hay fever, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

